DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the means for moving the rails closer together of claim 24 and the rear carrier parking ramp of claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 makes inconsistent use of punctuation, particularly in its use of commas, resulting in run-on phrases and limitations not clearly separated from each other and in improper spacing between words.  For example the claim states that “said at least one friction driver is in the form of a friction arm assembly with an upper end and a lower end said upper end comprising a friction shoe wherein said friction arm assembly is arranged to pivot with respect to the carrier around a horizontal, pivot axis arranged substantially transverse to the longitudinal axis of the elongated body, and,wherein said friction shoe is biased upwards by the force of gravity. . .”  It would appear that the above quoted language would more properly state that “said at least one friction driver is in the form of a friction arm assembly with an upper end and a lower end said upper end comprising a friction shoe, wherein said friction arm assembly is arranged to pivot with respect to the carrier around a horizontal(,deleted) pivot axis arranged substantially transverse to the longitudinal axis of the elongated body, and wherein said friction shoe is biased upwards by the force of gravity. . .”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17, and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 16 recites the limitation "the body" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It appears that the above quoted term should read “the elongated body” so that precise proper antecedent basis is provided for the term. 
Regarding claims 16 and 17, the phrase "preferably" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Additionally, it should be noted that A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
	Claim 17 recites the limitation "said axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears that the above quoted term should read “said horizontal pivot axis” so that precise proper antecedent basis is provided for the term. 
 	Claim 17 states “wherein preferably V is equal to or greater than 5mm”, but the claim does not define what the term “V” represents and as such the scope of the claim is impossible to ascertain. It would appear from the specification that the term should refer to the vertical distance between the center of gravity and the horizontal pivot axis of the friction arm assembly. It is suggested that the claim should be amended to state that “the center of gravity V below the center of said horizontal pivot axis, wherein preferably V is equal to or greater than 5 mm. . .”
Claim 20 recites the limitation "said drive carriages" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 23 includes the statement that the “endless drive element arranged above said rails and wherein it comprises a carrier. . .”  However, it is unclear what the pronoun “it” refers back to in that phrase.  As such the scope of the claim is impossible to ascertain.
Allowable Subject Matter
Claims 14-15, 18-19, allowed.
Claims 16-17 and 20-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A DEUBLE/Primary Examiner, Art Unit 3651